United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1351
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal From the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Dennis Eugene Cockerham,                *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: June 22, 2005
                                Filed: August 8, 2005
                                 ___________

Before MELLOY, HEANEY, and GRUENDER, Circuit Judges.
                           ___________

HEANEY, Circuit Judge.

      Dennis Eugene Cockerham was convicted of one count of being a felon in
possession of a firearm in violation of 18 U.S.C. § 922(g)(1) and sentenced to a term
of 70 months imprisonment followed by three years of supervised release. For
reversal, Cockerham argues that the district court erred in admitting his 1995 and
1997 convictions into evidence under Federal Rule of Evidence 404(b). We affirm.
                                    I. Background

       On July 14, 2003, police officers conducted a parole search at a trailer house
shared by Dennis Cockerham; his girlfriend, Tammy Blakey; and her three children.
Cockerham was not present for the search, but Blakey and her children were present.
The authorities searched the home and found a black bag located in the bathroom
adjacent to Cockerham’s bedroom. The bag contained a loaded .357 caliber revolver
and .357 ammunition, along with men’s clothes. When asked, Blakey told the police
that the firearm belonged to Cockerham.

      Nine days later, Cockerham was located in Iowa and arrested for absconding
from parole. The Parole Board revoked Cockerham’s parole, and Cockerham was
charged with one count of being a felon in possession of a firearm.1

      Prior to trial, the government filed a notice of intent to offer past-acts evidence
pursuant to 404(b) of the Federal Rules of Evidence. At trial, the district court2
permitted the government to enter the evidence of Cockerham’s two prior felon-in-
possession convictions, and issued a limiting instruction to the jury. The jury
returned a guilty verdict, and Cockerham was sentenced to 70 months in prison
followed by three years of supervised release. Cockerham timely appeals.




      1
       Cockerham had two prior convictions for firearms possession contrary to Iowa
law. Iowa Code § 724.26 (2004).
      2
        The Honorable Lawrence L. Piersol, Chief Judge, United States District Court
for the District of South Dakota.

                                          -2-
                                     II. Discussion

        We review the admission of Rule 404(b) evidence for abuse of discretion. See
United States v. Frazier, 280 F.3d 835, 847 (8th Cir. 2002). Evidence of prior bad
acts is not admissible “solely to prove the defendant’s criminal disposition,” United
States v. Shoffner, 71 F.3d 1429, 1432 (8th Cir. 1995), but is admissible to show
“proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or
absence of mistake or accident.” Fed. R. Evid. 404(b). Such evidence is admissible
if “(1) it is relevant to a material issue; (2) it is similar in kind and not overly remote
in time to the crime charged; (3) it is supported by sufficient evidence; and (4) its
potential prejudice does not substantially outweigh its probative value.” Frazier, 280
F.3d at 847 (quoting United States v. Hardy, 224 F.3d 752, 757 (8th Cir. 2000)).

      Cockerham asserts that his past convictions are not relevant and are unduly
prejudicial. Our court has held that a defendant’s assertions that he was “present but
did not know of the presence of illegal [activity]” puts that defendant’s knowledge
and intent at issue. United States v. Strong, 2005 WL 1719850, at *2 (8th Cir.
July 26, 2005) (quoting United States v. Tomberlin, 130 F.3d 1318, 1320 (8th Cir.
2005)) (alteration in Strong). Further, we have agreed with other circuits that a past
firearms conviction may be used to establish knowledge and intent for purposes of
the present conviction. Strong, 2005 WL 1719850, at *2. This forecloses
Cockerham’s argument that the past convictions are not relevant to the present
offense.

       With regard to the claim of undue prejudice, our court assigns great weight to
the district court’s evaluation of evidentiary prejudice and probative value, and we
will normally defer to its judgment. United States v. Franklin, 250 F.3d 653, 659 (8th
Cir. 2001). Moreover, a proper limiting instruction serves as a protection against
unfair prejudice. Id.



                                           -3-
       In determining whether or not to admit evidence of Cockerham’s past
convictions, the district court reviewed the prior convictions in light of the four-factor
test adopted by our circuit. Each of the factors was addressed by the district court,
and counsel for both parties were allowed to make arguments regarding each factor.
Cockerham submitted all of his arguments regarding prejudicial effects. The court
decided that the probative value of those convictions in helping to prove
Cockerham’s knowledge and lack of mistake outweighed the potential prejudice
resulting from admitting them into evidence. In recognition of this potential
prejudice, the court issued an appropriate limiting instruction to the jury. Because
Cockerham’s knowledge was at issue in the trial and an appropriate limiting
instruction was given to the jury, we find no abuse of discretion.

                                   III. Conclusion

      For the reasons we have stated, the judgment of the district court is affirmed.
                      ______________________________




                                           -4-